448 F.2d 1355
UNITED STATES of America, Plaintiff-Appellee,v.Eduardo OSUNA-LORONA, Defendant-Appellant.
No. 26338.
United States Court of Appeals, Ninth Circuit.
September 30, 1971.

Rush G. Glick, San Diego, Cal., for defendant-appellant.
Harry D. Steward, U. S. Atty., Robert H. Filsinger, Chief, Criminal Division, Phillip W. Johnson, Special Asst. U. S. Atty., San Diego, Cal., for plaintiff-appellee.
Before KOELSCH, CARTER and CHOY, Circuit Judges.
PER CURIAM:


1
The judgment and conviction in this narcotics case for transporting and facilitating the sale of 10 ounces of heroin is affirmed. The district court's resolution of conflicting facts concerning the admissibility of appellant's statement must be sustained on appeal, and the 10 year sentence he received does not constitute cruel and unusual punishment. Gallego v. United States, 276 F.2d 914, 917-918 (9 Cir. 1960); Black v. United States, 269 F.2d 38, 43 (9 Cir. 1959).